ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01 — 400, recommending that ROBERT R. HYDE of RALEIGH, NORTH CAROLINA, who was admitted to the bar of this State in 1983, be disbarred by way of reciprocal discipline based on his disbarment in North Caroline for the knowing misappropriation of client funds, and ROBERT R. HYDE having failed to appear on the return date of the Order to Show Cause issued in this matter, and good cause appearing;
It is ORDERED that ROBERT R. HYDE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT R. HYDE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fun pending further order of this Court; and it is further
*583ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT R. HYDE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.